                            Case 18-10512-KBO          Doc 2547         Filed 05/04/21        Page 1 of 3



                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

                                                                           )
                 In re:                                                    )     Chapter 11
                                                                           )
                 Zohar III, Corp., et al.,1                                )     Case No. 18-10512 (KBO)
                                                                           )
                                                   Debtors.                )     Jointly Administered
                                                                           )
                                                                           )

                                                 CERTIFICATE OF SERVICE

                          I, Chad Corazza, hereby certify that on May 3, 2021, I caused a copy of the

             foregoing document, Notice of Filing of Budget [Docket No. 2541], to be served upon the

             below counsel in the manner indicated below:


                  Gregory M. Petrick, Esq.                                         Brian J. Lohan, Esq.
                  Jonathan M. Hoff, Esq.                                           Ginger Clements, Esq.
                  Ingrid Bagby, Esq.                                               Arnold & Porter Kaye Scholer LLP
                  Michele C. Maman, Esq.                                           70 West Madison Street, Suite 4200
                  Cadwalader, Wickersham & Taft LLP                                Chicago, IL 60602-4231
                  200 Liberty Street                                               brian.lohan@arnoldporter.com
                  New York, NY 10281                                               ginger.clements@arnoldporter.com
                  gregory.petrick@cwt.com                                          (Certain Holders of Notes Issued by Zohar III,
                  jonathan.hoff@cwt.com                                            Limited)
                  ingrid.bagby@cwt.com                                             Email
                  michele.maman@cwt.com
                  (MBIA Insurance Company)
                  Email




             1
               The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
             Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
             (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3
             Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
27793046.3
                    Case 18-10512-KBO          Doc 2547       Filed 05/04/21   Page 2 of 3


             Juliet M. Sarkessian, Esq.                               John W. Weiss, Esq.
             Office of the United States Trustee                      Brett D. Jaffe, Esq.
             U.S. Department of Justice                               Alexander Lorenzo, Esq.
             844 King Street, Suite 2207                              Elizabeth Buckel, Esq.
             Lockbox #15                                              Alston & Bird LLP
             Wilmington, DE 19801                                     90 Park Avenue, 15th Floor
             juliet.m.sarkessian@usdoj.gov                            New York, NY 10016-1387
             (U.S. Trustee)                                           john.weiss@alston.com
             Email                                                    brett.jaffe@alston.com
                                                                      alexander.lorenzo@alston.com
                                                                      elizabeth.buckel@alston.com
                                                                      (U.S. Bank National Assocation)
                                                                      Email


             Jonathan T. Edwards, Esq.                                Laura Davis Jones, Esq.
             Alston & Bird LLP                                        Timothy P. Cairns, Esq.
             One Atlantic Center                                      Pachulski Stang Ziehl & Jones, LLP
             1201 West Peachtree Street                               919 N. Market Street, 17th Floor
             Atlanta, GA 30309-3424                                   P.O. Box 8705
             jonathan.edwards@alston.com                              Wilmington, DE 19899-87055
             (U.S. Bank National Assocation)                          ljones@pszjlaw.com
             Email                                                    tcairns@pszjlaw.com
                                                                      (MBIA Insurance Company)
                                                                      Email

             James D. Herschlein Esq.                                 Matthew P. Ward, Esq.
             Jeffrey A. Fuisz, Esq.                                   Morgan L. Patterson, Esq.
             Erik Walsh, Esq.                                         Womble Bond Dickinson (US) LLP
             Arnold & Porter Kaye Scholer LLP                         1313 North Market Street, Suite 1200
             250 West 55th Street                                     Wilmington, DE 19801
             New York, NY 10119-9710                                  matthew.ward@wbd-us.com
             james.herschlein@arnoldporter.com                        morgan.patterson@wbd-us.com
             jeffrey.fuisz@arnoldporter.com                           (Certain Holders of Notes Issued by Zohar III,
             erik.walsh@arnoldporter.com                              Limited)
             (Certain Holders of Notes Issued by Zohar III,           Email
             Limited)
             Email




27793046.3
                    Case 18-10512-KBO          Doc 2547   Filed 05/04/21     Page 3 of 3


             James D. Rosener                                     Robert M. Hirsh
             Troutman Pepper Hamilton Sanders LLP                 Phillip Khezri
             The New York Times Building                          Lowenstein Sandler LLP
             37th Floor                                           1251 Avenue of the Americas
             620 Eighth Avenue                                    New York, NY 10020
             New York, NY 10018-1405                              rhirsh@lowenstein.com
             James.rosener@troutman.com                           pkhezri@lowenstein.com
             (RM Technologies, Inc.)                              (JMB Capital)
             Email                                                Email

             Frederick B. Rosner
             Jason A. Gibson
             The Rosner Law Group LLC
             824 N. Market Street, Suite 810
             Wilmington, DE 19801
             rosner@teamrosner.com
             gibson@teamrosner.com
             (JMB Capital)
             Email


                                                YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                 /s/ Chad Corazza
                                                Chad Corazza, Paralegal
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253




27793046.3
